Exhibit 10.2

FIRST AMENDMENT AND CONSENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT AND CONSENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
March 16, 2007 (this “Amendment”), among LBI MEDIA, INC. (the “Borrower”), THE
GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO and CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”), and as Collateral Agent (in such capacity, the “Collateral Agent”).

WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the Collateral
Agent and the lenders from time to time party thereto are party to the Credit
Agreement referred to below;

WHEREAS, the Borrower wishes to convert fourteen of its wholly-owned
Subsidiaries into limited liability companies, including eight of such
Subsidiaries that will be converted by means of merging such Subsidiaries into
newly-formed Delaware limited liability companies, which are listed on Schedule
1 hereto (the “New Delaware LLCs”), with each such New Delaware LLC surviving
such merger (the “Delaware Mergers”);

WHEREAS, after the Delaware Mergers, LBI Holdings I, Inc., a California
corporation, will merge with and into Liberman Broadcasting, Inc., a Delaware
corporation (“New Holdings”), with New Holdings as the surviving corporation
(the “Holdings Merger”);

WHEREAS, immediately upon the consummation of the Holdings Merger, New Holdings
will amend and restate its Certificate of Incorporation and issue certain shares
of Class A Common Stock pursuant to the Investment Agreement, and will thereupon
consummate the Alta Repayment (as defined below);

WHEREAS, in connection with the Private Equity Issuance (as defined below) and
the other Private Equity Related Transactions (as defined below), the Borrower
has requested the amendment of the Credit Agreement and certain of the other
Loan Documents (as defined below) and the consents set forth herein; and

WHEREAS, on the terms and subject to the conditions set forth herein, the
Lenders (including the Issuing Lender) and the Administrative Agent and the
Collateral Agent are willing to so amend the Credit Agreement and such other
Loan Documents and grant the consents set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

1. REFERENCE TO CREDIT AGREEMENT; DEFINITIONS.

(a) Reference is made to the Amended and Restated Credit Agreement dated as of
May 8, 2006 (the “Credit Agreement”), among the Borrower, the Guarantors, the
lenders from time to time party thereto, the Administrative Agent and the
Collateral Agent.

(b) The terms “Alta Repayment”, “Assumption Agreement”, “Entity Conversion”,
“Holdings Merger Agreement”, “Investment Agreement”, “Private Equity Issuance”,
“Private Equity Issuance Documents”, “Private Equity Related Transactions” and
“Termination Agreement” have the meanings specified in Exhibit A hereto.

(c) Capitalized terms used herein which are defined in the Credit Agreement have
the same meanings herein as therein, except to the extent that such meanings are
amended hereby.

2. AMENDMENTS. Effective upon (i) the satisfaction of the conditions set forth
in Section 5.1 below and the consummation of the Entity Conversion (in the case
of Section 2(b)) and (ii) the satisfaction of the conditions set forth in
Section 5 below (in the case of Section 2(a) and Section 2(c)):

(a) The Credit Agreement (but not the exhibits or schedules thereto) is hereby
amended in its entirety to read as set forth in Exhibit A hereto.

(b) The Loan Documents are hereby amended by inserting the schedules attached as
Annex I hereto in the place of the corresponding schedules to such Loan
Documents, inserting Exhibit P attached as Annex II hereto in the place of
Exhibit P to the Credit Agreement and deleting Exhibit F to the Credit
Agreement. The Security Agreement is hereby amended by deleting Schedule VII
thereto, and by deleting subsections 6(k) and 6(l) thereof. From and after the
effectiveness of such amendment, references in the Loan Documents to Schedule
VII to, and to subsections 6(k) and 6(l) of, the Security Agreement shall be of
no further effect.

(c) All references to “capital stock” in the Loan Documents shall be deemed to
include capital stock of corporations, limited liability company or membership
interests in limited liability companies, partnership interests in general or
limited, and similar interests of any other entity, in each case (other than in
Sections 7.5(m)(vii) and 7.6(f) of the Credit Agreement), other than Equity
Rights.

3. CONSENTS.

Effective upon (i) the satisfaction of the conditions set forth in Section 5
below (in the case of Section 3(a)) and (ii) the satisfaction of the condition
set forth in Section 5.1 below (in the case of Section 3(b)), as applicable:

(a) Notwithstanding anything in any of the Loan Documents (including the Alta
Subordination Agreement and the Investor Subordination Agreement, including
Sections 3.1, 3.2, 3.6(b) and (d), 4 and 8(b) of the Alta Subordination
Agreement and Sections 4 and 7 of the Investor Subordination Agreement) to the
contrary, the Administrative Agent and the Lenders hereby (1) consent to (and
waive any Defaults or Events of Default that would result

 

- 2 -



--------------------------------------------------------------------------------

from) the Alta Repayment and the Holdings Merger and the execution, delivery and
performance by the Holding Companies, of the Termination Agreement, the
Assumption Agreement and the Holdings Merger Agreement, and the termination of
the Alta Subordination Agreement and the Investor Subordination Agreement
pursuant to the following clauses (2) and (3) respectively, (2) agree that the
Alta Subordination Agreement shall terminate on the 91st day after the receipt
by the Purchasers (as defined in the Termination Agreement) of the Payoff Amount
(as defined in the Termination Agreement), so long as no Reorganization (as
defined in the Alta Subordination Agreement) proceeding has been initiated prior
to such 91st day, without any further action by any Person (it being understood
that the Holdings Merger and the Entity Conversion shall not, in any event, be
deemed to be Reorganization proceedings) and (3) agree that upon the receipt by
the Purchasers (as defined in the Termination Agreement) of the Payoff Amount
(as defined in the Termination Agreement), the Investor Subordination Agreement
shall terminate without any further action by any Person. Each of Alta, Holdings
and New Holdings may rely on the provisions of this clause (a) as intended
third-party beneficiaries thereof as if it were a party to this Amendment solely
for purposes of this clause (a).

(b) Notwithstanding anything in any of the Loan Documents (including Sections
6.10 and 7.4 of the Credit Agreement and Section 6(a) of the Security Agreement)
to the contrary, the Agents and the Lenders hereby consent to (and waive any
Defaults or Events of Default that would result from) the Credit Parties and the
New Delaware LLCs consummating the Entity Conversion and the Delaware Mergers
and the Credit Parties’ and the New Delaware LLCs’ not complying with Sections
6.10(a) and 7.4 of the Credit Agreement and Section 6(a) of the Security
Agreement in connection therewith, so long as (1) no Credit Party makes any
Investment in any New Delaware LLC (other than a nominal Investment to establish
such New Delaware LLC) prior to the applicable Delaware Merger and (2) the
Borrower satisfies the conditions described in Sections 5.2, 5.5 and 5.6 below
within 5 Business Days of the Entity Conversion and the Delaware Mergers.

4. REPRESENTATIONS AND WARRANTIES. The Credit Parties hereby represent and
warrant that, immediately after the effectiveness of all of this Amendment
(including Sections 2 and 3) and after giving effect to this Amendment
(including Sections 2 and 3) and the other Amendment Transactions (as defined
below):

4.1. Authorization; Enforceability. This Amendment, the Private Equity Issuance,
the Holdings Merger, the Alta Repayment and the Termination Agreement
(collectively, the “Amendment Transactions”) shall be within the organizational
power and authority of each Holding Company, each Credit Party and Empire
Burbank, to the extent such Holding Company, such Credit Party or Empire
Burbank, as applicable, shall be a party thereto and shall have been duly
authorized by all necessary organizational action on the part of such Holding
Company, such Credit Party or Empire Burbank, as applicable, to the extent such
Holding Company, such Credit Party or Empire Burbank, as applicable, shall be a
party thereto. This Amendment and the documents executed and delivered in
connection herewith and in connection with the Amendment Transactions, in each
case, on or prior to the date of the Private Equity Issuance shall have been
duly authorized, executed and delivered by each Holding Company, each Credit
Party or Empire Burbank that shall be a party thereto and shall constitute

 

- 3 -



--------------------------------------------------------------------------------

legal, valid and binding obligations of such Holding Company, such Credit Party
or Empire Burbank, as applicable, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

4.2. Absence of Conflicts. The Amendment Transactions (other than the Alta
Repayment) (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, (ii) those that have been
obtained or made on or before the date of the Private Equity Issuance, (iii) the
filing with and receipt of file stamped copies of documents from the California
Secretary of State in connection with the Holdings Merger, and (iv) certain
filings to be made with the appropriate Governmental Authorities with respect to
intellectual property and real property, in each case in connection with the
Entity Conversion, (b) do not violate any applicable law, policy or regulation
or the organizational documents of any Holding Company, any Credit Party or
Empire Burbank or any order of any Governmental Authority where any violation
would have a Material Adverse Effect, (c) do not violate or result in a default
under any material indenture, agreement or other instrument binding upon any
Credit Party or Empire Burbank, or any of their respective assets, or give rise
to a right thereunder to require any payment to be made by any Holding Company,
any Credit Party or Empire Burbank, where any such violation or default or right
to payment would have a Material Adverse Effect, and (d) except for the Liens
created by the Collateral Documents, do not result in the creation or imposition
of any material Lien on any asset of any Holding Company, any Credit Party or
Empire Burbank. The Alta Repayment (a) does not require any consent, approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for (i) filings and recordings with respect to the Collateral
to be made, or otherwise delivered to the Collateral Agent for filing and/or
recordation, (ii) those that have been obtained or made on or before the date of
the Private Equity Issuance, (iii) the filing with and receipt of file stamped
copies of documents from the California Secretary of State in connection with
the Holdings Merger, and (iv) certain filings to be made with the appropriate
Governmental Authorities with respect to intellectual property and real
property, in each case in connection with the Entity Conversion, (b) does not
violate any applicable law, policy or regulation or the organizational documents
of any Holding Company , any Credit Party or Empire Burbank or any order of any
Governmental Authority where any violation would have a Material Adverse Effect,
(c) does not (i) violate or breach in any material respect the Senior
Subordinated Note Indenture or the Media Holdings Discount Notes Indenture, or
(ii) violate or result in a default under any other material indenture,
agreement or other instrument binding upon any Credit Party or Empire Burbank,
or any of their respective assets, or give rise to a right thereunder to require
any payment to be made by any Holding Company, any Credit Party or Empire
Burbank, where (in the case of clause (ii) only) any such violation or default
or right to payment would have a Material Adverse Effect, and (d) except for the
Liens created by the Collateral Documents, does not result in the creation or
imposition of any material Lien on any asset of a Holding Company, any Credit
Party or Empire Burbank.

4.3. New Delaware LLCs. Prior to the Entity Conversion, no New Delaware LLC has
owned any material property or asset, had any material liability or obligation
other than becoming a guarantor under the Senior Subordinated Note Indenture in
accordance with the

 

- 4 -



--------------------------------------------------------------------------------

terms thereof, or conducted any business of any kind, other than its own
formation and entering into documents effecting the foregoing.

5. CONDITIONS TO THIS AMENDMENT.

This Amendment shall become effective upon the satisfaction of the condition set
forth in Section 5.1; provided, that the effectiveness of the amendments set
forth in Sections 2(a) and 2(c) and the consents and waivers set forth in
Section 3(a) shall be conditioned on the satisfaction of each of the following
conditions:

5.1. Execution of Amendment. The Administrative Agent shall have received from
the Borrower, each Guarantor party hereto, the Administrative Agent, the
Collateral Agent and the Required Lenders either (i) a counterpart of this
Amendment signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Amendment.

5.2. Corporate Matters. The Administrative Agent shall have received from the
Borrower, each Holding Company and each Guarantor (after giving effect to the
Entity Conversion), a secretary’s certificate as to and attaching the
organizational documents and incumbency of officers of such Person and
authorization of such Person to execute and deliver this Amendment and the
documents relating to the Private Equity Issuance, the Holdings Merger, the
Entity Conversion and the Alta Repayment to which such Person is a party.

5.3. Holdings Merger. The Administrative Agent shall have received:

(a) copies of the Holdings Merger Agreement (as modified in a manner reasonably
satisfactory to the Administrative Agent), executed by each of the parties
thereto, and

(b) evidence reasonably satisfactory to the Administrative Agent of the
effectiveness of the Holdings Merger in the State of Delaware, including a copy
of the file stamped certificate of merger with respect to the Holdings Merger as
filed with the Secretary of State of the State of Delaware, all in form and
substance reasonably satisfactory to the Administrative Agent.

5.4. Private Equity Issuance; Alta Repayment; Entity Conversion. The Private
Equity Issuance shall have occurred in accordance with the Private Equity
Issuance Documents (in the form as delivered to the Administrative Agent prior
to the execution of this Amendment by the Administrative Agent) without any
material amendment or waiver thereof that is materially adverse to the Lenders
other than as consented to by the Administrative Agent, and the proceeds thereof
shall have been applied to the Alta Repayment in an amount sufficient to
consummate the Alta Repayment in accordance with the Termination Agreement. Not
less than $40,000,000 of the proceeds of the Private Equity Issuance shall have
been contributed to the Borrower. The Administrative Agent shall have received a
fully-executed copy of the Termination Agreement. The Entity Conversion shall
have been consummated.

 

- 5 -



--------------------------------------------------------------------------------

5.5. Confirmations. The Administrative Agent shall have received a confirmation,
in the form attached hereto as Exhibit B, by the Guarantors (after giving effect
to the Entity Conversion).

5.6. UCC Filings, Etc. The Administrative Agent shall have received such UCC-1
and UCC-3 financing statements and amendments as it shall reasonably require,
and the certificates evidencing the membership interests of the Subsidiaries of
the Borrower (after giving effect to the Entity Conversion), duly endorsed in
blank, pursuant to Section 6.10 of the Credit Agreement.

5.7. Outside Date. The Amendment Transactions shall have been consummated not
later than April 15, 2007.

5.8. Private Equity Issuance Documents. The Administrative Agent shall have
received true, correct and complete copies of the Private Equity Issuance
Documents to be executed on or before the date of the Private Equity Issuance,
certified as of the date of the Private Equity Issuance by a Financial Officer
of the Borrower (which certification shall be to the reasonable satisfaction of
the Administrative Agent and which shall include a certification that there have
been no material amendments or waivers of terms of the Private Equity Issuance
Documents from the forms of the Private Equity Issuance Documents delivered to
the Administrative Agent prior to the execution of this Amendment by the
Administrative Agent that are materially adverse to the Lenders other than as
consented to by the Administrative Agent, which certificate may assume, absent
notice from the Administrative Agent to the contrary on or before the date of
such certificate or in the documents delivered with such certificate, that any
amendments or waivers reflected in such certificate have been consented to by
the Administrative Agent).

5.9. Certificate. A Financial Officer of the Borrower shall have delivered to
the Administrative Agent a certificate stating that, after the effectiveness of
all of this Amendment (including Sections 2 and 3) and after giving effect to
this Amendment (including Sections 2 and 3) and the other Amendment
Transactions, (i) the representations and warranties of the Credit Parties
contained in the Loan Documents are true and correct in all material respects on
and as of the date of the Private Equity Issuance as if made on such date
(except to the extent that such representations and warranties expressly relate
to an earlier date) and (ii) no Event of Default shall have occurred and shall
be continuing.

5.10. Opinions of Counsel. The Administrative Agent shall have received opinions
of (i) O’Melveny & Myers LLP, special counsel to the Credit Parties, and
(ii) Wiley Rein LLP, special FCC counsel to the Credit Parties, each in form and
substance reasonably satisfactory to the Administrative Agent.

6. MISCELLANEOUS.

6.1. Except to the extent specifically amended, consented or waived hereby, the
Credit Agreement, the Loan Documents and all related documents shall remain in
full force and effect. Whenever the terms or sections amended hereby shall be
referred to in the Credit Agreement, Loan Documents or such other documents
(whether directly or by incorporation into

 

- 6 -



--------------------------------------------------------------------------------

other defined terms), such terms or sections shall be deemed to refer to those
terms or sections as amended by this Amendment. The amendments effected hereby
shall not effect a restatement of, or cause a novation of any obligations under,
any of the Loan Documents. References in the Credit Agreement and the other Loan
Documents to “the date hereof” or similar usages refer to May 8, 2006.

6.2. This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.

6.3. This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

6.4. The Credit Parties agree to pay all reasonable expenses, including
reasonable legal fees and disbursements incurred by the Administrative Agent in
connection with this Amendment and the transactions contemplated hereby.

6.5. The Administrative Agent and the Collateral Agent agree to deliver to the
Borrower the stock certificates of each of the Subsidiaries of the Borrower
(together with stock powers relating thereto executed in blank) previously
pledged by the Borrower, or affidavits of loss relating thereto reasonably
satisfactory to the Borrower, at the time of, and in exchange for, delivery by
the Borrower of the membership certificates of such Subsidiaries in accordance
with Section 5.6.

6.6. Each of the Lenders party hereto authorizes and directs the Administrative
Agent to enter into such documents and agreements as may be reasonably necessary
in order to effect this Amendment and the other Amendment Transactions.

6.7. The Administrative Agent and the Lenders party hereto (i) irrevocably
consent to the assignment to, and assumption by, Liberman Broadcasting, Inc., a
Delaware corporation, of the Alta Subordination Agreement and the rights,
liabilities and obligations arising thereunder as set forth in the Assumption
Agreement and (ii) waive any breach or event of default arising under the Alta
Subordination Agreement and the Investor Subordination Agreement as a result of
the transactions contemplated by the Holdings Merger Agreement or the Assumption
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

BORROWER LBI MEDIA, INC., a California corporation By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

GUARANTORS LIBERMAN TELEVISION OF HOUSTON, INC., a California corporation KZJL
LICENSE CORP., a California corporation LIBERMAN TELEVISION, INC., a California
corporation KRCA TELEVISION, INC., a California corporation KRCA LICENSE CORP.,
a California corporation LIBERMAN BROADCASTING, INC., a California corporation
LBI RADIO LICENSE CORP., a California corporation LIBERMAN BROADCASTING OF
HOUSTON, INC., a California corporation LIBERMAN BROADCASTING OF HOUSTON LICENSE
CORP., a California corporation LIBERMAN BROADCASTING OF DALLAS, INC., a
California corporation LIBERMAN BROADCASTING OF DALLAS LICENSE CORP., a
California corporation LIBERMAN TELEVISION OF DALLAS, INC., a California
corporation LIBERMAN TELEVISION OF DALLAS LICENSE CORP., a California
corporation EMPIRE BURBANK STUDIOS, INC., a California Corporation

 

By:  

/s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative
Agent and Lender By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate COLLATERAL AGENT CREDIT SUISSE,

CAYMAN ISLANDS BRANCH,

as Collateral Agent

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Director By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Associate

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER WACHOVIA BANK, N.A. By:  

/s/ Russ Lyons

Name:   Russ Lyons Title:   Director

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER BMO CAPITAL MARKETS FINANCING, INC. By:  

/s/ Sarah Kim

Name:   Sarah Kim Title:   Managing Director

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Richard Vian

Name:   Richard Vian Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER CIT LENDING SERVICES CORPORATION By:  

/s/ Scott Ploshay

Name:   Scott Ploshay Title:   VP

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Susan LeFevre

Name:   Susan LeFevre Title:   Director By:  

/s/ Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER WELLS FARGO FOOTHILL, INC. By:  

/s/ Christine Helmstetter

Name:   Christine Helmstetter Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER US BANK NATIONAL ASSOCIATION By:  

/s/ Jaycee A. Barrett

Name:   Jaycee A. Barrett Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]



--------------------------------------------------------------------------------

LENDER WEBSTER BANK, NATIONAL ASSOCIATION By:  

/s/ John Gilsenan

Name:   John Gilsenan Title:   Vice President

[First Amendment and Consent to Amended and Restated Credit Agreement Signature
Page]